The facts in this case are identical with those in Board of County Commissioners of Hughes County v. Edgar M. Young, No. 24753, 171 Okla. 161, 42 P.2d 281, this day decided. Defendant in error, also being a member of the county election board of Hughes county, filed a claim in like form and for a like amount and for the same kind of services as those claimed for in the Young Case. The two *Page 165 
cases were tried together and briefed together in this court.
The conclusions reached in that case are applicable to this case, and the decision of this court is the same.
The judgment is reversed and the cause remanded, with directions to enter judgment for claimant in the sum of $48.
McNEILL, C. J., OSBORN, V. C. J., and PHELPS and GIBSON, JJ., concur.